928 F.2d 1133
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Timothy R. OESCH, M.D., Plaintiff-Appellant,v.UNITED STATES NAVY, Defendant-Appellee, (90-6084),City of Houston, Defendant-Appellee.  (90-6351).
Nos. 90-6084, 90-6351.
United States Court of Appeals, Sixth Circuit.
March 28, 1991.

E.D.Tenn., No. 90-00013;  Jarvis, J.
E.D.Tenn.
AFFIRMED.
Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Timothy R. Oesch, M.D., a pro se Tennessee resident, appeals from two district court orders dismissing his civil rights complaints.  These cases have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the records, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Oesch filed two separate actions for money damages against the City of Houston and the U.S. Navy, alleging that the defendants had conspired to interfere in a Texas state court action in which Oesch was a plaintiff, contrary to 42 U.S.C. Sec. 1985(2).  He also alleged a cause of action under the eighth amendment in his suit against the Navy.  The district court ultimately granted both defendants' motions to dismiss for lack of personal jurisdiction and failure to state a claim.


3
Upon consideration, this court concludes that these cases were properly dismissed for the reasons stated by the district court in its opinions.  The appellee in case No. 90-6351 has asked for attorneys' fees and double costs on appeal.  Although this court may award attorneys' fees in frivolous appeals, due to Oesch's lack of any prior record of frivolous filings, attorneys' fees will not be awarded in this case.    See Wrenn v. Gould, 808 F.2d 493, 505 (6th Cir.1987).  However, double costs are warranted pursuant to Fed.R.App.P. 38.  Accordingly, the City of Houston is allowed fourteen days from the date of this order to submit a bill of costs.  The district court's orders of dismissal are affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.